Citation Nr: 1715144	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-43 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for recurrent low back pain with degenerative joint disease (low back disability).
 
2.  Entitlement to a rating in excess of 20 percent for a left knee sprain.
 
3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran testified at a Board hearing before the undersigned, which was held at the Chicago RO.

This case was previously before the Board in December 2012 and January 2015, at which times the claim was remanded for additional development.  The case is now back for appellate review.

The issue of a petition to reopen a previously denied service connection claim for a right knee disability was raised during the Veteran's testimony at the April 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ is in the process of adjudicating this claim.  See April 2016 deferred rating decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a TDIU and entitlement to an increased rating higher than 10 percent for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 65 degrees with findings of degenerative joint disease and radiculopathy of the bilateral lower extremities.  

2.  The Veteran's left knee disability is manifested by limitation of motion most severely to 120 degrees of flexion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for recurrent low back pain with degenerative joint disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for a separate 10 percent rating for L4-L5 radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a separate 10 percent rating for L4-L5 radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an increased rating in excess of 20 percent for left knee sprain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in June 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in June 2007, January 2013, and May 2016.  The examination reports adequately address all the necessary criteria for rating the claim.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.




II. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

A.  Lumbar Spine Disability

Service connection was originally granted for the Veteran's lumbar spine disability in a May 1998 rating decision, assigning a 10 percent rating.  The RO granted an increased rating of 20 percent for low back sprain in February 1999; and in March 2002, the lumbar spine disability rating was increased to 40 percent.

The Veteran filed his present increased rating claim for the lumbar spine in April 2007.  He testified at the April 2012 Board hearing that he had shooting pains into his lower extremities and also constant pain in his back rated as a 10 out of 10.  See April 2012 Board hearing transcript, pp. 5-6.

The Veteran's lumbar spine disability is rated as 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In addressing a higher rating based on limitation of motion, the record shows the Veteran's forward flexion is most severely limited to 65 degrees, as was noted on examination in June 2007.  It was noted that pain started at 65 degrees and that the ranges of motion during passive, active, and three repetitive motions were the same, with no additional functional impairment.  VA examinations in January 2013 and May 2016 show that forward flexion was to 70 degrees, with painful motion beginning at 70 degrees.  On examination in January 2013, post-flexion was further limited to 65 degrees after repetitive-use testing.  Examination in May 2016 showed no pain on weight-bearing and there was no additional loss of function or range of motion after three repetitions.  

These findings demonstrate that the Veteran is not entitled to a rating higher than 40 percent for his lumbar spine disability based on limitation of motion.  None of the objective findings demonstrate unfavorable ankylosis of the thoracolumbar spine (or the entire spine).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Unfavorable ankylosis is a consolidated joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V (normal flexion-extension of the thoracolumbar spine is from 0 to 90 degrees of (forward) flexion and 0 to 30 degrees of (backward) extension, with 0 degrees meaning standing upright.)

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, as a result of pain.  As noted, the Board is aware of the Court's decision in Correia, supra; however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The medical evidence indicates that the Veteran does not have intervertebral disc syndrome.  See VA examinations dated in January 2013 and May 2016.  Therefore, a rating based on incapacitating episodes is not warranted.  Also, the Veteran was not noted as having any significant periods of incapacitating episodes.  So, the next higher 60 percent disability evaluation under Diagnostic Code 5243 would not apply anyway.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) (60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months).  

With respect to objective evidence of radiculopathy or other neurological impairment in the lower extremities as a result of the lumbar spine disability, the medical evidence is conflicting as to whether there is any radiculopathy associated with the lumbar spine disability.  A May 2008 VA general medicine examination shows positive straight leg testing bilaterally.  An April 2008 magnetic resonance imaging (MRI) report of the lumbar spine was noted as showing early degenerative disc disease with bulges.  A September 2008 VA neurology progress note also shows an assessment per electromyographic (EMG) studies of L4-L5 radiculopathy and facet joint disease in the lumbar spine with chronic pain issues.  In addition a July 2009 a VA podiatry progress note shows an assessment of radiculopathy.  There was a positive Tinel's sign to deep peroneal nerves bilaterally.  

Other evidence, however, shows no findings of radiculopathy in the lower extremities.  The June 2007 VA examination report shows a negative straight leg raise testing.  His deep tendon reflexes were 2+ and equal bilaterally.  There was full sensation to light touch bilaterally.  He could walk on his toes and heels without any incoordination or weakness; and he could do single toe raises bilaterally without any incoordination or weakness.  

The January 2013 VA examination report also shows normal muscle strength, sensory, and reflex examinations in the lower extremities.  Straight leg raising testing was negative on both sides.  It was found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There also were no other neurological abnormalities or findings related to the lumbar spine disability.  The same findings were noted on examination in May 2016.  The examiner in May 2016 commented that the Veteran had subjective reports of altered sensation to light touch and pinprick throughout his lower limbs and extremities and was prescribed a motorized scooter in 2012 following reports of falls.  However, on objective testing, the examiner found that he could not offer a medical reason as to why the Veteran was not able to ambulate without a cane or was having episodes of falling down.

Based on the VA treatment records dated in 2008 and 2009 showing positive neurological impairment in the lower extremities, including positive straight leg testing, MRI findings of the lumbar spine showing early degenerative disc disease seen with bulges, and EMG studies of L4-L5 radiculopathy, the Board resolves all doubt in the Veteran's favor that he has at least mild radiculopathy in the bilateral lower extremities due to his lumbar spine disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve).  The record also notes positive Tinel's sign to deep peroneal nerves bilaterally; however, the medical evidence is not clear as to whether this is related to the Veteran's lumbar spine disability or another medical problem.  As noted above, the Veteran has a service connection claim for a right knee disability and is already service-connected for a left knee disability.  VA examinations dated in 2007, 2013, and 2016 show no findings of radiculopathy associated with the lumbar spine disability on objective testing.  Nonetheless, even if the Veteran's radiculopathy resolved during the course of the appeal, the present disability factor is met if there is shown to be a diagnosis during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.).  The Veteran filed his increased rating claim in April 2007; thus the findings showing L4-L5 radiculopathy are during the appeal period.

A rating higher than 10 percent is not warranted for the radiculopathy in the lower extremities, as the impairment is not shown to be more than mild.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  While the Veteran was noted as using a cane and wheelchair due to frequent falls, as noted, the examiner in May 2016 indicated that he could not find any objective reason to explain the Veteran's complaints.  

There are not any additional neurological impairment that has been associated with the Veteran's lumbar spine disability.  A November 2015 VA medical examination showed that the Veteran did not have erectile dysfunction secondary to his back disability, which also was confirmed on examination in January 2013, as noted above.  

Thus, separate ratings of 10 percent are warranted for the radiculopathy in the lower extremities due to the lumbar spine disability, but no higher.

The Veteran genuinely believes that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true, notwithstanding that the objective evidence does not support his complaints, as noted specifically on examination in May 2016.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For all the foregoing reasons, the Board finds that a rating in excess of 40 percent is not warranted for the lumbar spine disability.  However, as noted, separate 10 percent ratings are assigned for radiculopathy associated with the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Left Knee Disability

The RO originally granted service connection for left knee strain in May 1998 assigning a 10 percent rating.  A 20 percent rating for left knee strain was assigned in November 1999.  

The Veteran filed his present increased rating claim for the left knee in April 2007.

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Code 5260 based on limitation of flexion.  The Board will consider whether the Veteran can receive higher ratings for his left knee under all applicable diagnostic codes.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint. 38C.F.R. § 4.45. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  The VA General Counsel  has held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe. 

As noted, the Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016).

A June 2007 VA examination of the left knee shows that range of motion was from 0 to 125 degrees actively with some crepitation appreciated throughout the range of motion.  Passively, the examiner could move the left knee to 130 degrees with some pain at 130 degrees.  The ranges of motion during passive, active, and three repetitions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no assistive devices.  There was tenderness with palpation along the medial joint.  There was no pain or laxity with varus or valgus stress either at neutral or at 30 degrees.  There was no minimal discomfort with patellar grind.  The anterior drawer testing and Lachman testing was negative.  X-rays of the left knee showed some mild degenerative changes with increased bony sclerosis and some slight medial joint space narrowing.  There were no fractures or dislocations.  The impression was mild left knee arthritis.

The Veteran's representative argued on a February 2012 statement that the Veteran should be considered under Diagnostic Code 5257 based on the June 2007 VA examination report showing torn cartilage of the knee.  The Veteran also testified at the April 2012 Board hearing that he wore braces on his knees to stabilize them.  See April 2012 Board hearing transcript, pp. 23-24.

A January 2013 VA examination report shows that range of motion in the left knee was from 0 to 120 degrees with no change after repetitive motion testing.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/ dislocation.  However, it was noted that the Veteran wore a brace regularly.  X-ray examination did not show degenerative or traumatic arthritis.

A May 2016 VA examination report shows a diagnosis of left knee strain diagnosed in 1988 and left knee osteoarthritis diagnosed in 2014.  It was noted that x-ray studies in September 2014 showed findings consistent with borderline degenerative joint disease and that the Veteran was issued bilateral hinged knee braces in May 2016 due to a reported history of falling down.  The Veteran described his knee pain at 9 out of 10 level intensity to 8 out of 10 when it was less severe.  On physical examination, there were no acute signs of redness, soft tissue swelling, warmth, or obvious significant gross arthritis deformity noted.  The Veteran had 120 degrees of flexion in the left knee and reported pain deep within the left knee joint when the examiner attempted to passively mobilize the left knee past 120 degrees of flexion.  Provocative testing was negative for signs of instability.  There was no evidence of pain with weight-bearing.  There also was no localized pain or tenderness on palpation of the joint or associated soft tissue.  In addition there was no objective evidence of crepitus.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time but determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no ankylosis of the left knee and joint stability testing was normal.  There also was no history of meniscus (semilunar cartilage) condition.  The Veteran used a wheelchair, brace, cane, and a walker.  However, the examiner found that the Veteran's functional impairment was not such that he would be equally served by amputation of the leg.  The examiner noted that he could not offer a medical reason as to why the Veteran was not able to ambulate without a cane or had episodes of falling down.  The ranges of motion during passive, active, and repetitive motions were the same and there was no limitation secondary to weakness, fatigability, incoordination, or flare-ups.  The Veteran had had no incapacitating episodes requiring overnight hospitalization or prescription bedrest by a health care provider.  Based on history, physical examination, and review of available medical records, the examiner found that there was no worsening of the left knee disability since it was last evaluated in January 2013.  The examiner determined that the Veteran's left knee condition was mild in severity.

In evaluating the medical evidence of record, the Board finds that a rating higher than 20 percent for the left knee based on limitation of motion is not warranted.  While the left knee shows limited flexion due to pain, the left knee flexion is not limited enough to warrant a rating higher than 20 percent under Diagnostic Code 5260, i.e., flexion is not limited to at least 15 degrees.  There also is no medical evidence showing limitation of extension of the left knee that would warrant a separate compensable rating under Diagnostic Code 5261.  

As for any separate compensable rating for left knee instability, while the Veteran had complaints of instability and wears a brace, the medical evidence consistently shows that all joint stability testing in the left knee was normal.  The examiner commented on examination in May 2016 that there was no medical reason for the Veteran to wear a knee brace or why he was falling down.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected left knee disability under other diagnostic codes, there is no history of dislocated semilunar cartilage; so a rating under Diagnostic Code 5258 is not warranted.  The Veteran's representative argued in February 2012 that the VA examination in June 2007 demonstrated a meniscal tear but this is not consistent with the medical report.  There also is no history of left knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262. 

The evidence shows that the Veteran has complained of painful motion of the left knee.  Other than limitation of motion and some pain with motion, there was not shown to be any additional limitations due to repetitive use of the left knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the left knee disability.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, there was no pain on weight-bearing in 2016; and range of motion testing was noted as being performed both with active and passive motion in 2007 and 2016.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran is competent to report symptoms associated with his left knee disability.  However, there is reason shown to doubt his credibility in this regard, as the examiner commented in 2016 that there was no medical reason for why the Veteran would need to wear a knee brace, use a cane, and use a wheelchair, noting that the Veteran's subjective complaints do not match the objective findings.  Even if the Veteran's complaints were thoroughly credible, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical evaluation of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher 20 percent for the left knee disability.  To the extent that the Veteran contends entitlement to a higher rating for his left knee disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the lumbar spine disability (limited motion due to pain, which radiates to the lower extremities) are contemplated by the 40 percent rating with two separate 10 percent ratings assigned under Diagnostic Codes 5242 and 8520, respectively.  The symptoms associated with the left knee disability (limited motion due to pain) are contemplated by the 20 percent rating assigned under Diagnostic Code 5260.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for low back and left knee disabilities is not warranted. 38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that, although it is remanding the issue of TDIU while declining to remand the issue of an extraschedular rating for referral to the Director for the increased rating claims, there is no inconsistency in doing so because the Board has made no finding as to whether there was marked interference with employment and in any event is not ordering additional development as to the issue of TDIU.  Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment").

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a rating in excess of 40 percent for recurrent low back pain with degenerative joint disease (low back disability) is denied.

A separate 10 percent rating for radiculopathy of the right lower extremity is granted subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for a left knee sprain is denied.
 

REMAND

Additional development is warranted before the Veteran's residuals of TBI can be rated.  The Board last remanded the claim so that another VA examination could be provided to determine whether the Veteran had memory loss on objective testing and to assess whether his psychiatric impairment was related to his TBI residuals.

A May 2016 VA examination was provided, which noted that the Veteran's memory loss was a subjective complaint and not found on objective testing.  However, the examination report did not adequately address whether the Veteran's psychiatric diagnoses were related to his TBI.  The opinion noted that the Veteran's psychiatric diagnosis of personality disorder with narcissistic features was not related to the TBI because it was a developmental disorder.  However, the Veteran also has diagnoses of major depression and schizoaffective disorder, bipolar type.  See, e.g., March 21, 2007 VA discharge summary; February 3, 2012 VA psychiatry attending note; May 16, 2016 VA general medicine attending note.  

A medical opinion needs to be provided to address whether the Veteran's diagnoses of depression and history of schizophrenia are related to his TBI.

The Board will defer decision on the TDIU issue pending development and readjudication of the TBI increased rating issue as well as adjudication of the referred issue of service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Prior to return of the case to the Board, ensure that the Veteran's petition to reopen the claim of entitlement to service connection for a right knee disability is adjudicated, notice of the decision and appellate rights is provided to the Veteran, and he is afforded the opportunity to properly place this issue in appellate status. See December 2012 and January 2015 Board remands.

2.  Make arrangements to obtain any relevant treatment records pertaining to the Veteran's traumatic brain injury from the Jesse Brown VAMC dated since May 2016.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate any further steps VA will make concerning the claim. 

3.  Return the Veteran's file to the examiner who provided the May 2016 VA TBI examination for a supplemental opinion.  If deemed necessary by the examiner, the Veteran should be scheduled for a VA TBI examination to identify and evaluate all impairment associated with his service-connected TBI.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner is asked to state whether it is at least as likely as not that the Veteran's diagnoses of major depression and schizoaffective disorder, bipolar type are related to his TBI; and if so, state the present level of functional impairment (for activities of daily living, and occupational and social functioning) associated with his psychiatric disorder.  Review all pertinent treatment records documenting psychiatric diagnoses, including March 21, 2007 VA discharge summary; February 3, 2012 VA psychiatry attending note; and May 16, 2016 VA general medicine attending note noting diagnoses of major depression and schizophrenia.  

If an examination is provided, it should be performed in accordance with current guidelines for such examinations, and all pertinent clinical findings recorded in detail. 

The examiner must provide a complete rationale for the opinion stated which is consistent with the evidence of record. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim for TBI and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


